Marguerite Salinas a/k/a Y.
                                                                         Salinas f/k/a Marguerite
                                                                        Abrams and Ashely Abrams
                                                                            a/k/a Ashley N. /s


                             Fourth Court of Appeals
                                     San Antonio, Texas
                                           August 13, 2014

                                         No. 04-14-00104-CV

                                          Richard ABRAMS,
                                              Appellant

                                                   v.

  Marguerite SALINAS a/k/a Marguerit Y. Salinas f/k/a Marguerite Abrams and Ashely Abrams a/k/a
                                      Ashley N. Abrams,
                                            Appellee

                      From the 224th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 1987-CI-16750
                            Honorable Janet P. Littlejohn, Judge Presiding


                                            O R D E R

        Appellee’s brief was originally due July 9, 2014; however, the court granted appellee an
extension of time until August 11, 2014, to file the brief. Appellee has filed a motion requesting an
additional thirty days to file the brief.

        We grant the motion and order appellee’s brief due September 10, 2014. No further extensions
of time will be granted absent a motion that (1) demonstrates extraordinary circumstances justifying
further delay, (2) advises the court of the efforts counsel has expended in preparing the brief, and (3)
provides the court reasonable assurance that the brief will be completed and filed by the requested
extended deadline.


                                                        ___________________________________
                                                        Luz Elena D. Chapa, Justice


         IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court on
this 13th day of August, 2014.



                                                        ___________________________________
                                                        Keith E. Hottle
                                                        Clerk of Court